Citation Nr: 0836641	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for diabetic peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2006 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
October 1966 to October 1970, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran was scheduled for a video conference 
hearing before the Board in October 2008, but failed to show 
for that hearing.  Subsequently, the veteran, through his 
representative, submitted a Motion to Reschedule the BVA 
hearing, and offered an explanation for his failure to appear 
for his scheduled hearing and requested that he be afforded a 
hearing before the BVA at the RO.  The Board determined that 
good cause had been shown for the veteran's failure to appear 
for the scheduled hearing and granted the Motion.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, DC, and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:  

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




